PD   NO.
                                              fP-oWWf
                 IN THE TEXAS COURT OF CRIMINAL APPEALS


                      CITY        OF       AUSTIN,      TRAVIS    COUNTY



                           THIRTEENTH         COURT      OF     APPEALS


               CITY        OF     CORPUS       CHRISTI/        NUECES     COUNTY


                                      NO.    13-14-00372-CR




                       163RD          JUDICIAL       DISTRICT      COURT


                       CITY          OF     VIDOR,      ORANGE    COUNTY


                           TRIAL          COURT   NO.     B-130-137-R



               CURTIS           ALLEN       GARRISON,     APPELLANT PRO SE,


                                                  VS.



                                          STATE   OF     TEXAS

                                             APPELLEE.
                                                                               WO520K
                                                                           • "^ *cos?a, Clerk

  APPELLANT'S PRO SE MOTION TO SUSPEND THE RULES TRAPP. RULE 2


TO:THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

      INTO COURT COMES, Curtis Allen Garrison, Appellant pro se,

and   pursuant        to        TRApp. Proc. Rule 2, asks the Court to suspend
the   rule     requiring             petitioner's        for     discretionary      review to
provide the Court, with fifteen copies of pro se petitions asking
the   Court,     to exercise its discretion and review the Thirteenth

Court   of Appeals, opinion affirming his conviction out of Orange
County,        in        the        163rd        Judicial       District            Court,   and his LIFE

sentence           for        the     offense          of capital murder. In support of his

request        to        the        Court,        Appellant        would           respectfully show the

Court,       the following below:

                                                          I.

             APPELLANT'S CONFINEMENT                      AT    MAXIMUM       SECURITY PRISON

         Upon           his conviction and sentence, Appellant was taken into

custody and transfered to the Texas Department of Criminal Justice,

at     the     Correctional                 Institutional Division,                   (TDCJ-CID) and has

been     assigned to the maximum security, French M. Robertson Unit,

in     Jones        County,           Abilene, Texas.              Appellant has limited access

and     restricted              availability,              to    legal            research   tools in the

prison's           law        library,           and    the TDCJ-CID 'does not' provide any

copying        service              for     court       documents, to inmate litigants, and

Orange        County,           has        not        provided appointed counsel to continue

representing              Appellant,              through       this      additional         litigation

provided           by     the State,             to exhaust state court remedies of lower

court        decisions              for     criminal        appeals. Additionally,             Appellant

is     not     paid           any     wage for any prison labor he may perform, and

Texas        does        not        allow        Appellant       to handle any cash or own and

operate        any revenue earning business, without prison officials's

permission.              Prison           officials,        have        not       granted Appellant any

authorization,                 to     own        or    operate      a     business while confined.

                                                         II.
                                           PRAYER      AND CONCLUSION


             For        all     the reasons stated above/                         Appellant respectfully

prays, and request that this honorable Court of Criminal Appeals,

pursuant           to     Rule        2,     will suspend the rule requiring Appellant

to submit fifteen copies of the petition for discretionary review,


                                           GARRISON      MFRS:     PAGE       2
and further request that the Court/ suspend the rule that requires
Appellant        to    provide           fifteen     copies     of   the Court of Appeals
opinion       issued     on         July     16/    2015/ from Corpus Christi/ Texas.


Date:         %~ I                    2015                     Respectfully submitted,



                                                               Curtis Allen Garrison
                                                               Appellant Pro Se
                                                               #1926723, Robertson Unit
                                                               12071 F.M.   3522
                                                               Abilene,   Texas 79601-8799


                                    CERTIFICATE OF SERVICE


         I,    Curtis         Allen        Garrison,     do hereby certify that a true
and     correct       copy,         of     the     foregoing     Motion For Suspension Of
The     Rules/        Rule     2,        TRAPP.P.     has been served on the State/ by
U.S.     Mail/        first     class        postage     paid in advance/ addressed to
the below/ on this                  j day of AU?                  > 2015:
Mr. John D. Kimbrough
Criminal District Attorney
Orange County District Attorney's Office
801    Division
Orange/ Texas 77630



                                                                Curtis Allen Garrison




                                     GARRISON MFRS:       PAGE 3